Citation Nr: 1647749	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO. 11-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. Jurisdiction over this appeal now lies with the VA RO in Detroit, Michigan. 

In March 2012, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. At the hearing, the Veteran was unrepresented. Before proceeding, the undersigned Veterans Law Judge confirmed that the Veteran desired to proceed at the hearing unrepresented. The Veteran's representative had the opportunity to submit additional argument in support of the appeal, which was provided in a September 2016 statement. 

In March 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 



REMAND

Since the November 2009 VA examination, there is evidence that suggests worsening of the Veteran's psychological symptoms. VA treatment records reflect an inpatient psychiatric admission as well as at least one emergency department visit for worsening anxiety and fear that the Veteran may harm himself. In addition, the Veteran's representative specifically identified a VA treatment record indicating that the Veteran, on one occasion, contacted a VA suicide prevention hotline for 35 minutes. In light of evidence of possible worsening since the November 2009 examination, a new examination is needed. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all mental health treatment records dated after November 2013. 

3. Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the PTSD. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria. A rationale should be given for all opinions and conclusions rendered.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




